IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CYNTHIA C. JONES AND DANIEL M.              : No. 34 MAL 2016
JONES,                                      :
                                            :
                   Petitioners              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
MCNAUGHTON HOMES, AND                       :
HAMPTON CONSTRUCTION                        :
MANAGMENT, LIMITED D/B/A                    :
HAMPTON CONSTRUCTION, LIMITED,              :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this matter